Case 4:20-cv-00831 Document 24 Filed on 06/09/21 in TXSD Page 1 of 9
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  June 09, 2021
                                                               Nathan Ochsner, Clerk
Case 4:20-cv-00831 Document 24 Filed on 06/09/21 in TXSD Page 2 of 9
Case 4:20-cv-00831 Document 24 Filed on 06/09/21 in TXSD Page 3 of 9
Case 4:20-cv-00831 Document 24 Filed on 06/09/21 in TXSD Page 4 of 9
Case 4:20-cv-00831 Document 24 Filed on 06/09/21 in TXSD Page 5 of 9
Case 4:20-cv-00831 Document 24 Filed on 06/09/21 in TXSD Page 6 of 9
Case 4:20-cv-00831 Document 24 Filed on 06/09/21 in TXSD Page 7 of 9
Case 4:20-cv-00831 Document 24 Filed on 06/09/21 in TXSD Page 8 of 9
Case 4:20-cv-00831 Document 24 Filed on 06/09/21 in TXSD Page 9 of 9
